Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 19-BG-60

IN RE LIANA MARTINEZ
                                                     2018 DDN 283
An Inactive Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 420030

BEFORE: Beckwith and McLeese, Associate Judges, and Nebeker, Senior Judge.

                                   ORDER
                             (FILED – April 11, 2019)

        On consideration of the certified order of the Supreme Court of Florida
suspending respondent by consent from the practice of law in that jurisdiction for a
period of sixty days followed by a three-year period of probation; this court’s
February 12, 2009, order suspending respondent and directing her to show cause
why reciprocal discipline should not be imposed; and the statement of Disciplinary
Counsel regarding reciprocal discipline; and it appearing that respondent failed to
file either her D.C. Bar R. XI, §14(g) affidavit or a response to this court’s show
cause order, it is

       ORDERED that Liana Martinez is hereby suspended from the practice of law
in the District of Columbia for a period of sixty days, followed by a three-year period
of probation subject to the conditions imposed by the state of Florida. See In re
Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller, 930 A.2d 194, 198 (D.C. 2007)
(rebuttable presumption of identical reciprocal discipline applies to all cases in
which the respondent does not participate). It is
       FURTHER ORDERED that for purposes of reinstatement respondent’s
period of suspension will not begin to run until such time as she files a D.C. Bar R.
XI, § 14(g) affidavit.



                                PER CURIAM